DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18, 2021 was filed after the mailing date of the Notice of Allowance on July 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance1: the prior art of record does not teach or render obvious an ultrasonic device for generating an acoustic field in a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tu et al (US PG Pub 2001/0007940) teaches an ultrasound device for ultrasonic imaging and thermal treatment featuring a plurality of transducers where each transducer has at least conducting wire. Tu teaches the transducers are in an array at the distal end of the device. Tu does not teach a plurality of horns connected to the plurality of transducers to amplify the vibrations so as to generate an acoustic field from the tip of the device. 
Corl et al (US PG Pub 2003/0109812) teaches an ultrasonic treatment device featuring a plurality of axially spaced apart ultrasonic transducers disposed along the length of a catheter body. Corl teaches a plurality of wires for transmitting ultrasonic vibrations as well as a guidewire lumen extending through the catheter. Corl teaches the transducers are spaced apart to aid in flexibility of the device. Corl does not teach a plurality of horns connected to the plurality of transducers to amplify the vibrations so as to generate an acoustic field from the tip of the device. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771       

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 The reasons for allowance stated herein are identical to those stated in the Notice of Allowance mailed on July 20, 2021